DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicants’ arguments dated 20 June 2022.  Claims 1-15 are pending in the application.  Claims 1 and 11 have been amended.  

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 24 May 2022 have been considered by the examiner.

Drawings
The drawings filed on 20 October 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim3 is objected to because of the following informalities:  In line 3, “determine whether to temperature” contains a grammatical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 7, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (US 5,644,343.
With regard to Claim 1, Allen discloses a system (Figs. 1-2), comprising: a print head comprising a nozzle (Fig. 1; Col. 1, Lines 24-28; Col. 3, Lines 18-36); 
a temperature sensor (Col. 4, Lines 28-63; temperature sensor 26; Figs. 1-2) to detect, upon firing the nozzle to eject a drop of printing fluid to a location of a print surface (Fig. 2, Col. 4, Lines 20-46), the temperature of the location of the print surface when the drop is expected to land at the location (Fig. 2, Col. 4, Lines 20-46); 
a processor to determine whether the nozzle ejected the drop properly using the detected temperature (Abstract; Col. 3, Lines 18-32; measuring temperature of individual ink jet drop ejectors by measure the temperature of their ejected drops, the temperature of the drops  affects the volume of the ejected drops it produces and the consistency of this volume influences the quality of the recorded image, thus knowing the temperature of the drop ejector via the ejected drop, the proper ejection of the drop is known and if not, can be accounted for; Col. 1, Lines 51-64).

With regard to Claim 4, Allen further discloses wherein the print head comprises a nozzle array including a plurality of nozzles, wherein the temperature sensor is to detect the temperature of a plurality of locations of the print surface upon firing each of the plurality of nozzles to eject a drop of printing fluid to a different one of the locations of the print surface, and the processor is to determine whether each nozzle ejected the drop properly using the detected temperatures (Figs. 1-2, temperature of plurality of drops from ejectors 20 determined).

With regard to Claim 7, Allen further discloses a servicing station to service the print head, wherein the print surface is a print surface of the servicing station, wherein servicing the printhead comprises firing the nozzle prior to conducting a print job, and wherein the temperature sensor is to detect the temperature of a location of the print surface of the servicing station upon firing the nozzle during servicing thereof (Col. 3, Lines 32-36).

With regard to Claim 11, this claim recites limitations that are similar and in the same scope of invention as claim 1 above; therefore claim 11 is rejected for the same rejection rationale/basis as described in claim 1.

With regard to Claim 14, this claim recites limitations that are similar and in the same scope of invention as claim 7 above; therefore claim 14 is rejected for the same rejection rationale/basis as described in claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Allen, in view of Min (US PGPub 2009/0002428 A1).
With regard to Claim 2, Allen does not explicitly disclose wherein the processor is to determine whether the temperature behavior at the location of the print surface is within a predetermined range and to determine that the nozzle did not eject the drop properly if the temperature behavior is not within the predetermined range .
The secondary reference of Min discloses wherein the processor is to determine whether the temperature behavior at the location of the print surface is within a predetermined range and to determine that the nozzle did not eject the drop properly if the temperature behavior is not within the predetermined range (¶0034; Claim 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the temperature range of Min, with the system of Allen, in order to detect a missing or malfunctioning nozzle including detecting a single malfunctioning nozzle of a plurality of nozzles during a printing operation at a plurality positions of the inkjet head, as taught by Min (¶0034-0036).

With regard to Claim 3, Allen further discloses the processor to determine whether the temperature of the location of the print surface is an expected temperature for proper ejection, as set for in Claim1 above, but does not explicitly disclose wherein the processor is to determine whether the temperature behavior is within a predetermined range by at least one of: determine whether to temperature of the location of the print surface is within an expected temperature range; determine whether a temperature gradient between the temperature of the location of the print surface and an adjacent location of the print surface is within an expected temperature gradient range; and determine whether a temperature gradient between the temperature of the location of the print surface at a time after firing the nozzle and a temperature of the location of the print surface at a time before firing the nozzle is within an expected temperature gradient range.
The secondary reference of Min discloses ( ¶0034; Claim 22) to determine whether to temperature is within an expected temperature range (¶0034; Claim 22).

With regard to Claim 12, this claim recites limitations that are similar and in the same scope of invention as claim 3 above; therefore claim 12 is rejected for the same rejection rationale/basis as described in claim 3.

Claims 8-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Allen, in view of Anderson et al. (US PGPub 2020/0406608 A1), hereinafter Anderson.
With regard to Claim 8, Allen does not explicitly disclose a controller to control firing of the plurality of nozzles, wherein the controller is to disable a nozzle of the array of nozzles upon determining that that nozzle did not eject the drop of printing fluid properly.
The secondary reference of Anderson discloses a controller to control firing of the plurality of nozzles, wherein the controller is to disable a nozzle of the array of nozzles upon determining that that nozzle did not eject the drop of printing fluid properly (¶0018; 0022; Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the disabling of a defective nozzle of Anderson, with the system of Allen, in order to adjust actuation data to avoid using defective nozzles, as taught by Anderson (¶0018).

With regard to Claim 9, Allen does not explicitly disclose wherein the controller is to use a nozzle adjacent to the disabled nozzle when printing a print job.
The secondary reference of Anderson discloses wherein the controller is to use a nozzle adjacent to the disabled nozzle when printing a print job (¶0036).

With regard to Claim 13, this claim recites limitations that are similar and in the same scope of invention as claim 9 above; therefore claim 13 is rejected for the same rejection rationale/basis as described in claim 9.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 5 is that applicants claimed invention includes a system wherein the temperature sensor comprises an infrared camera.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 6 is that applicants claimed invention includes a system having a carriage carrying the print head, wherein the temperature sensor is attached to the carriage.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 10 is that applicants claimed invention includes a system wherein the print surface is a print medium, and wherein the temperature sensor is to determine the temperature of a location of the print medium upon firing the nozzle to eject a drop of printing fluid to the location of the print medium during execution of a print job to generate a printed image on the print medium.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 15 is that applicants claimed invention includes a method of determining whether a nozzle ejected a drop of printing fluid properly wherein the firing and the detecting takes place during execution of a print job to generate a printed image on a print medium.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Response to Arguments
The rejection dated 29 March 2022 with respect to claim(s) 1-15 under 35 U.S.C. 112(a) is withdrawn based on the amendment to the claims filed 20 June 2022. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853